Citation Nr: 0610824	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  05-17 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


INTRODUCTION

The veteran served on active duty from November 1941 to 
November 1944.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied the benefit sought on 
appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has four service-connected disabilities with 
a combined rating of 70 percent.  He meets the schedular 
criteria for a total rating based on individual 
unemployability.

3.  The veteran is unable to retain and maintain gainful 
employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

Criteria for a total rating based on individual 
unemployability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U. S. Vet. App. March 3, 2006).


Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  38 C.F.R. Section 4.16(b) 
allows for a veteran who does not meet the threshold 
requirements for the assignment of a total rating based on 
individual unemployability but who is deemed by the Director 
of Compensation and Pension Services to be unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities to be rated totally disabled.  

The veteran submitted his claim of entitlement to a total 
rating when his total combined disability rating was 60 
percent.  Unfortunately, the RO denied the claim by finding 
that the veteran did not meet the schedular criteria for a 
total rating and did not look to Section 4.16(b) to determine 
if the veteran may have otherwise been unemployable due to 
his service-connected disabilities.  As was also unfortunate, 
the RO did not revisit this claim when the Board increased 
the disability rating for chronic lymphadema in its June 2005 
decision as the combined rating of the veteran's disabilities 
was increased to 70 percent.  The Board will take this 
opportunity to clarify the matter.

The veteran has four service-connected disabilities with a 
combined rating of 70 percent.  As such, he meets the 
schedular criteria for consideration under 38 C.F.R. Section 
4.16(a) for assignment of a total rating.  He submitted 
photographs of his home in March 2006 in connection with his 
pending claims of entitlement to higher initial ratings.  
Although the veteran requested that the evidence be reviewed 
by the RO in the first instance, the Board finds that the 
veteran is not prejudiced by the Board considering that 
evidence and granting his claim for a total rating.  His 
claims for schedular increases are remanded in a separate 
decision.


The medical evidence of record clearly shows that the veteran 
is limited by his service-connected disabilities in his 
ability to walk, use his left hand, and care for himself.  VA 
treatment records dated in March 2005 reflect continued 
complaints of swelling and loss of feeling in the right lower 
extremity.  It was noted that the veteran has falls and an 
abnormal gait due to his right leg disability.

It is noted at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Given the evidence of record as outlined above, the Board 
finds that the veteran's overall disability picture clearly 
reveals that he is unemployable.  Although he has a number of 
nonservice-connected disabilities for which he is treated, 
when resolving all reasonable doubt in favor of the veteran, 
the Board finds that the veteran is unable to retain and 
maintain employment as a result of service-connected 
disabilities.  As such, a total rating based on individual 
unemployability is granted.


ORDER

A total disability rating based on individual unemployability 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
Kristi  Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


